                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10                                           SAN JOSE DIVISION
                                  11
                                           JACQUELINE ZHANG,                                  Case No. 17-CV-00007-LHK
                                  12
Northern District of California




                                                          Plaintiff,
 United States District Court




                                                                                              AMENDED ORDER ON REMEDIES
                                  13                                                          FOR DUE PROCESS CLAIMS1
                                                   v.
                                  14                                                          Re: Dkt. No. 143
                                           COUNTY OF MONTEREY, MONTEREY
                                  15       COUNTY RESOURCE MANAGEMENT
                                           AGENCY, and MONTEREY COUNTY
                                  16       PARKS DEPARTMENT,
                                  17                      Defendants.

                                  18             Before the Court are disputes raised by the parties in their Joint Statement Regarding
                                  19   Available Remedies, ECF No. 143 (“Joint Statement”). The parties dispute the remedies available
                                  20   if Plaintiff Jacqueline Zhang (“Zhang”) prevails on her two due process claims and petition for
                                  21   writ of mandate. Id. Only the due process claims’ remedies are addressed in this Order because the
                                  22   Court granted the Defendants’ request for judicial adjudication of the petition for writ of mandate.
                                  23   ECF No. 187.
                                  24            After reviewing the parties’ briefing, the case law, the record in this case, the Court rules
                                  25   on the parties’ five disputes after summarizing the remedies available under each due process
                                  26

                                  27   1
                                           This Order supersedes ECF No. 192, which has been vacated. ECF No. 193.
                                  28                                                   1
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   claim.

                                   2   I. SUMMARY OF REMEDIES

                                   3            Below, the Court first explains why Zhang’s two due process claims do not necessarily rise

                                   4   and fall together. The Court then outlines the remedies available under each due process claim.

                                   5      A. The federal due process claim has one more requirement than the California due
                                             process claim: Zhang must show municipal liability under Monell.
                                   6
                                                As background, Zhang brings two procedural due process claims for deprivation of her
                                   7
                                       alleged property interest in employment. The first claim, which is brought under 42 U.S.C. § 1983,
                                   8
                                       is that Defendants County of Monterey, Monterey County Resource Management Agency, and
                                   9
                                       Monterey County Parks Department (collectively, “the County”) violated the Fourteenth
                                  10
                                       Amendment of the U.S. Constitution. The Court refers to this first claim as the “federal due
                                  11
                                       process claim.” The second claim is that the County violated Article I, § 7 of the California
                                  12
Northern District of California




                                       Constitution. The Court refers to this second claim as the “California due process claim.”
 United States District Court




                                  13
                                                The two claims do not necessarily rise and fall together. Although the parties assert that the
                                  14
                                       claims share the same essential elements—and courts have often analyzed the two claims
                                  15
                                       together—the federal due process claim in fact has one more requirement than the California due
                                  16
                                       process claim. See Revised Joint Proposed Jury Instructions at 50–51, ECF No. 149 (agreeing on
                                  17
                                       same essential elements); Walls v. Cent. Contra Costa Transit Auth., 653 F.3d 963, 967–69 (9th
                                  18
                                       Cir. 2011) (analyzing both claims together); Skelly v. State Pers. Bd., 539 P.2d 774, 789 (Cal.
                                  19
                                       1975) (same).
                                  20
                                                In addition to the elements of the California due process claim, the federal due process
                                  21
                                       claim requires Zhang to prove municipal liability under the doctrine of Monell v. New York City
                                  22
                                       Dep’t of Social Servs., 436 U.S. 658 (1978), because the federal due process claim is brought
                                  23
                                       against municipal entities under 42 U.S.C. § 1983. See Los Angeles Police Protective League v.
                                  24
                                       Gates, 995 F.2d 1469, 1472 n.1 (9th Cir. 1993) (applying Monell doctrine to federal procedural
                                  25
                                       due process claim against municipal entity under 42 U.S.C. § 1983). Thus, if Zhang fails to prove
                                  26
                                       Monell liability, she could prevail on the California due process claim but not the federal due
                                  27

                                  28                                                      2
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   process claim. However, the inverse is not true. If Zhang prevails on the federal due process claim,

                                   2   she will necessarily prevail on Monell liability plus all the elements of the California due process

                                   3   claim.

                                   4      B. The federal due process claim does not automatically entitle Zhang to backpay if she
                                             prevails at trial.
                                   5
                                                Under federal procedural due process, “the appropriate remedy for deprivation of a liberty
                                   6
                                       and/or property interest without due process is to order the process that was due and any attendant
                                   7
                                       damages which directly resulted from the failure to give the proper procedure.” Brady v. Gebbie,
                                   8
                                       859 F.2d 1543, 1551 (9th Cir. 1988). Here, if Zhang prevails at trial, “the process that was due”
                                   9
                                       would be the disciplinary process that the County affords its permanent employees (hereinafter
                                  10
                                       “the County’s process”). See Joint Statement at 22 (County conceding same); id. at 33–37 (County
                                  11
                                       resolution on disciplinary process).
                                  12
Northern District of California




                                                In turn, the County’s process determines the “attendant damages which directly resulted
 United States District Court




                                  13
                                       from the failure to give the proper procedure.” Brady, 859 F.2d at 1551. If the County’s process
                                  14
                                       determines that Zhang’s firing was justified, “[Zhang] can recover only nominal damages for the
                                  15
                                       due process violation.” Raditch v. United States, 929 F.2d 478, 482 n.5 (9th Cir. 1991). By
                                  16
                                       contrast, if the County’s process determines that Zhang’s firing was unjustified, Zhang “can
                                  17
                                       recover compensatory damages.” Id. These compensatory damages include backpay—i.e., past
                                  18
                                       lost wages and benefits from (1) the date of termination to (2) the date of any decision by the
                                  19
                                       County’s process. See, e.g., Wheeler v. Mental Health & Mental Retardation Auth. of Harris Cty.,
                                  20
                                       Tex., 752 F.2d 1063, 1071 (5th Cir. 1985) (following these dates to award backpay for federal due
                                  21
                                       process claim). These damages flow from the idea that, if Zhang’s firing was unjustified, “the
                                  22
                                       procedural due process violation could properly be viewed as the cause of the initial discharge and
                                  23
                                       the award of back[]pay would constitute compensation to [Zhang] rather than a windfall.” Id.;
                                  24
                                       accord, e.g., Collier v. Windsor Fire Prot. Dist. Bd. of Directors, No. 08-CV-02582-PJH, 2011
                                  25
                                       WL 4635036, at *7 (N.D. Cal. Oct. 6, 2011) (holding same).
                                  26

                                  27

                                  28                                                     3
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                           C. The California due process claim automatically entitles Zhang to backpay if she
                                   1          prevails at trial.
                                   2           By contrast, Zhang’s California due process claim automatically entitles Zhang to backpay
                                   3   if she prevails at trial. As the California Supreme Court has held—and a recent California Court of
                                   4   Appeal has confirmed—the time period “for measuring the amount of back pay due [] begins [1]
                                   5   at the time discipline is actually imposed and ends on [2] the date the [County] files its decision.”
                                   6   Barber v. State Pers. Bd., 556 P.2d 306, 310 (Cal. 1976); accord Roe v. State Pers. Bd., 120 Cal.
                                   7   App. 4th 1029, 1042 (Ct. App. 2004), as modified on denial of reh'g (Aug. 20, 2004) (awarding
                                   8   backpay from (1) date of firing to (2) date that plaintiff received due process). Like the plaintiffs in
                                   9   Barber and other cases, Zhang is entitled to backpay even if her termination is upheld. See Roe,
                                  10   120 Cal. App. 4th at 1042 (collecting cases). Thus, the outcome of the County’s process does not
                                  11   affect Zhang’s entitlement to backpay under her California due process claim.
                                  12           However, to be clear, even if Zhang prevails on both due process claims and in the
Northern District of California
 United States District Court




                                  13   County’s process, she is not entitled to double recovery. In employment due process cases such as
                                  14   the instant case, “[c]ourts ‘should take all necessary steps to ensure that the plaintiff is not
                                  15   permitted double recovery for what are essentially two different claims for the same injury.’”
                                  16   Jadwin v. Cty. of Kern, No. 107-CV-00026-OWW, 2009 WL 2424565, at *17–18 (E.D. Cal. Aug.
                                  17   6, 2009) (quoting California v. Chevron Corp., 872 F.2d 1410, 1414 (9th Cir. 1989)).
                                  18           Here, Zhang brings two different claims for the same injury: her firing on October 4, 2016
                                  19   allegedly without due process of law. See Compl. ¶¶ 7–22, ECF No. 1 (alleging “facts common to
                                  20   all causes of action”); Revised Joint Proposed Jury Instructions at 50–51 (agreeing on same
                                  21   essential elements for both due process claims). Thus, if Zhang prevails on both due process
                                  22   claims, she will receive only nominal damages on the federal due process claim. Id. (awarding
                                  23   nominal damages to avoid double recovery); see also Floyd v. Laws, 929 F.2d 1390, 1402 (9th
                                  24   Cir.1991) (“If the jury finds a constitutional violation, an award of nominal damages is mandatory,
                                  25   not permissive.”).
                                  26   II. RULINGS ON PARTIES’ DISPUTES
                                  27           With the above summary of remedies in mind, the Court rules as follows on the parties’
                                  28                                                       4
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   five disputes.

                                   2          1. Zhang would be only entitled to reinstatement for purposes of receiving the
                                                 process that was due to her.
                                   3
                                              Dispute: Although the parties superficially agree that Zhang would be entitled to
                                   4
                                       “reinstatement,” the parties disagree on the scope of reinstatement. Joint Statement at 2. Zhang
                                   5
                                       demands “a return to [her] formerly held position” if she prevails at trial. Id. at 16, 18. By contrast,
                                   6
                                       the County argues that a verdict for Zhang would simply entitle her to reinstatement for the
                                   7
                                       limited purpose of receiving due process. Id. at 22. Specifically, the County argues that “if the jury
                                   8
                                       finds that [Zhang] was a permanent employee at the time of her release, [Zhang] would only be
                                   9
                                       entitled to reinstatement for purposes of receiving the due process rights afforded to permanent
                                  10
                                       employees. [Zhang] would then receive those due process procedures and would only be reinstated
                                  11
                                       to her job if it were found that her release was unjustified.” Id. (emphasis added).
                                  12
Northern District of California




                                              Ruling: The Court agrees with the County. Neither of Zhang’s due process claims entitles
 United States District Court




                                  13
                                       Zhang “a return to [her] formerly held position.” Id. at 16. Rather, prevailing on both claims at
                                  14
                                       trial would merely entitle Zhang to the process she was due. See, e.g., Raditch v. United States,
                                  15
                                       929 F.2d 478, 481 (9th Cir. 1991) (“A violation of procedural rights requires only a procedural
                                  16
                                       correction, not the reinstatement of a substantive right to which the claimant may not be entitled
                                  17
                                       on the merits.”); Roe v. State Pers. Bd., 120 Cal. App. 4th 1029, 1042 (Ct. App. 2004), as modified
                                  18
                                       on denial of reh'g (Aug. 20, 2004) (holding same under California Constitution).
                                  19
                                              If Zhang prevails at trial, her due process would be the disciplinary process that the County
                                  20
                                       affords its permanent employees (hereinafter “the County’s process”). See Joint Statement at 22
                                  21
                                       (County conceding same); id. at 33–37 (County resolution on disciplinary process). Zhang would
                                  22
                                       only be reinstated to her former position if the County’s process finds that her prior firing was
                                  23
                                       unwarranted. Id. at 35 (County resolution on dismissal).
                                  24
                                              2. Zhang would be entitled to past lost wages and benefits from (i) the date of her
                                  25             termination to (ii) the date of any decision by the County’s process.
                                  26          Dispute: Zhang argues that if she prevails at trial, she is entitled to lost wages and benefits

                                  27   (together, “backpay”) starting “from the date of [her] termination to the date of any decision by

                                  28                                                      5
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   [the County’s process].” Joint Statement at 8. Zhang maintains that she is entitled to backpay even

                                   2   if the County’s process rules against her on the merits. Id. By contrast, the County argues that

                                   3   Zhang is entitled to compensatory damages, including backpay, only if Zhang prevails in the

                                   4   County’s process. Id. at 22–23.

                                   5          Ruling: The Court agrees with Zhang. To the extent Zhang prevails at trial, she will

                                   6   necessarily prevail on the California due process claim, which shares the same elements as the

                                   7   federal due process claim minus the requirements of Monell liability. See Section I-A, supra

                                   8   (explaining additional Monell requirement for federal due process claim). The California due

                                   9   process claim automatically entitles Zhang to backpay if she prevails at trial. As the California

                                  10   Supreme Court has held—and a recent California Court of Appeal has confirmed—the time period

                                  11   “for measuring the amount of back pay due [] begins [1] at the time discipline is actually imposed

                                  12   and ends on [2] the date the [County] files its decision.” Barber v. State Pers. Bd., 556 P.2d 306,
Northern District of California
 United States District Court




                                  13   310 (Cal. 1976); accord Roe v. State Pers. Bd., 120 Cal. App. 4th 1029, 1042 (Ct. App. 2004), as

                                  14   modified on denial of reh'g (Aug. 20, 2004) (awarding backpay from (1) date of firing to (2) date

                                  15   that plaintiff received due process). Like the plaintiffs in Barber and other cases, Zhang is entitled

                                  16   to backpay even if her termination is upheld. See Roe, 120 Cal. App. 4th at 1042 (collecting

                                  17   cases). Thus, a trial verdict for Zhang would entitle her to backpay regardless of the later outcome

                                  18   of the County’s process.

                                  19          The County responds with two counterarguments, but neither is persuasive. First, the

                                  20   County argues that Zhang’s federal due process claim merely entitles her to the County’s process.

                                  21   Joint Statement at 22. Then that process will determine whether Zhang should receive nominal

                                  22   damages (if Zhang’s termination is upheld) or compensatory damages (if her termination is

                                  23   reversed). Id.

                                  24          The County has correctly stated the remedy for Zhang’s federal due process claim. As the

                                  25   Ninth Circuit has held, “in § 1983 cases, a plaintiff can recover compensatory damages for a

                                  26   proven due process violation only if the deprivation was unjustified on the merits. If, after

                                  27   postdeprivation procedure, it is determined that the deprivation was justified, a plaintiff can

                                  28                                                     6
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   recover only nominal damages for the due process violation.” Raditch, 929 F.2d at 482. However,

                                   2   as explained above, a due process violation under Article I, § 7 of the California Constitution

                                   3   entitles plaintiff to backpay even if plaintiff’s firing was justified. See Roe, 120 Cal. App. 4th at

                                   4   1042 (collecting cases).

                                   5          The County’s other counterargument disputes the remedy available for Zhang’s California

                                   6   due process claim. Specifically, the County asserts that the law is “‘not settled’” on “whether a

                                   7   private individual may recover damages for a due process violation of a property right under

                                   8   Article I, [§] 7 of the California Constitution.” Joint Statement at 23 (quoting Ramachandran v.

                                   9   City of Los Altos, 359 F. Supp. 3d 801, 815 (N.D. Cal. 2019)). In the County’s view, the California

                                  10   Supreme Court cast doubt on the availability of damages in Katzberg v. Regents of University of

                                  11   California, 58 P.3d 339 (Cal. 2002). Id.

                                  12          The County is incorrect. Katzberg did not disturb the California Supreme Court’s
Northern District of California
 United States District Court




                                  13   longstanding rule that Article I, § 7 of the California Constitution allows plaintiffs like Zhang to

                                  14   recover backpay. See Barber, 556 P.2d at 308, 310 (awarding backpay and retroactively extending

                                  15   rule from Skelly v. State Personnel Bd., 539 P.2d 774 (1975)). Indeed, the California Supreme

                                  16   Court distinguished Katzberg from “cases arising in the employment context.” Katzberg, 29 Cal.

                                  17   4th at 314 n.13. Those employment cases—like Zhang’s case here—involved “a due process

                                  18   property interest.” Id. (emphasis in original). By contrast, the Katzberg plaintiff had “concede[d]

                                  19   he had no due process property interest in his position.” Id.

                                  20          Moreover, a California Court of Appeal decision two years after Katzberg confirms that

                                  21   Katzberg is inapposite. See Walls v. Cent. Contra Costa Transit Auth., No. 08-CV-0224-PJH,

                                  22   2012 WL 581362, at *3–4 (N.D. Cal. Feb. 22, 2012) (concluding same). In Roe v. State Personnel

                                  23   Board, the Court of Appeal awarded backpay to a plaintiff who had not received due process

                                  24   under the California Constitution. Roe, 120 Cal. App. 4th at 1042–43.2 In awarding backpay, the

                                  25
                                       2
                                  26     The Court notes that in Roe, the Court of Appeal’s writ of mandate simply ordered defendant to
                                       take two actions. First, the writ “direct[ed] [defendant] to conduct proceedings to determine the
                                  27
                                       amount of backpay due Roe for the Skelly violation for the period September 1, 1992 [i.e., the date
                                  28                                                       7
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   Court of Appeal relied on the California Supreme Court’s decisions in Skelley and Barber, not

                                   2   Katzberg. Id. at 1039.

                                   3          In sum, the Court agrees with Zhang that, if she prevails at trial, she is entitled to backpay

                                   4   “from the date of [her] termination to the date of any decision by [the County’s process].” Joint

                                   5   Statement at 8.

                                   6          3. Zhang would be entitled to compensation for her retirement losses from (i) the
                                                 date of her termination to (ii) the date of any decision by the County’s process.
                                   7
                                              Dispute: Zhang argues that, if she prevails at trial, she is entitled to “[r]etirement losses
                                   8
                                       under the CalPERS system from the date of her termination.” Joint Statement at 2. The County
                                   9
                                       responds that Zhang “is not entitled to past lost wages or other accrued benefits” unless Zhang
                                  10
                                       meets two conditions: (1) Zhang prevails at trial; and (2) in the subsequent County process, Zhang
                                  11
                                       prevails. Id. at 22 (emphasis added).
                                  12
Northern District of California




                                              Ruling: The Court agrees with Zhang for the reasons stated in Section II-2, supra
 United States District Court




                                  13
                                       (analyzing backpay). If Zhang prevails at trial, Zhang’s California due process claim automatically
                                  14
                                       entitles her to backpay regardless of the outcome of the County’s process. See Roe, 120 Cal. App.
                                  15
                                       4th at 1042–43 (awarding backpay). Part of Zhang’s pay included contributions to California’s
                                  16
                                       public pension fund, the California Public Employees’ Retirement System (“CalPERS”). Joint
                                  17
                                       Statement at 2. Indeed, the County concedes that if Zhang is in fact entitled to backpay after trial,
                                  18
                                       that backpay includes “unpaid past wages and benefits.” Joint Statement at 23 (emphasis added).
                                  19
                                       The County could not argue otherwise, because “the Ninth Circuit and other courts have held that
                                  20
                                       the deprivation of pension [] benefits amounts to the deprivation of constitutionally protected
                                  21
                                       property.” Portman v. Cty. of Santa Clara, 995 F.2d 898, 906 (9th Cir. 1993) (original emphasis
                                  22
                                       omitted).
                                  23

                                  24
                                       plaintiff Robert Roe was fired without due process], through May 5, 1999 [i.e., the date Roe
                                  25
                                       received due process], and to award it forthwith.” Roe, 120 Cal. App. 4th at 1043. Second, the writ
                                  26   “direct[ed] [defendant] to exercise its discretion and make a finding whether Roe’s dismissal was
                                       for good cause.” Id. The Court of Appeal’s writ neither ruled that Roe’s termination was invalid
                                  27
                                       nor reinstated Roe. Id.
                                  28                                                      8
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1          Accordingly, as part of her backpay award, Zhang would be entitled to compensation for

                                   2   her retirement losses under CalPERS from (i) the date of her termination to (ii) the date of any

                                   3   decision by the County’s process.

                                   4          4. Zhang would not be entitled to “front pay,” which comprises future lost wages
                                                 and benefits.
                                   5
                                              Dispute: If the County does not reinstate Zhang after a trial verdict for Zhang, Zhang
                                   6
                                       argues that she is entitled to “front pay,” which comprises “future lost wages and benefits.” Joint
                                   7
                                       Statement at 21. The County responds that Zhang would be entitled to front pay only on two
                                   8
                                       conditions. First, Zhang would need to “prevail[] at a due process hearing addressing the merits of
                                   9
                                       her release [i.e., the County’s process].” Joint Statement at 24. Second, despite the County’s ruling
                                  10
                                       for Zhang, reinstating her must be “inappropriate due to excessive hostility or antagonism between
                                  11
                                       the parties.” Id. (citing Fadhl v. City & Cty. of San Francisco, 741 F.2d 1163, 1167 (9th Cir.
                                  12
Northern District of California




                                       1984), abrogated on other grounds by Price Waterhouse v. Hopkins, 490 U.S. 228 (1989)).
 United States District Court




                                  13
                                              Ruling: The Court agrees with the County for two reasons. First, Zhang agrees that “front
                                  14
                                       pay is a damage awarded in lieu of reinstatement.” Joint Statement at 21 (emphasis added). Yet
                                  15
                                       none of Zhang’s claims entitle her to reinstatement simply for prevailing at trial. See Section II-1,
                                  16
                                       supra (analyzing reinstatement); Raditch, 929 F.2d at 481 (“A violation of procedural rights
                                  17
                                       requires only a procedural correction, not the reinstatement of a substantive right to which the
                                  18
                                       claimant may not be entitled on the merits.”). Rather, as the County correctly asserts, Zhang would
                                  19
                                       also need to prevail in the County’s process to be eligible for reinstatement or its alternative: front
                                  20
                                       pay.
                                  21
                                              Second, as the Ninth Circuit has held and Zhang does not dispute, “[a]n award of front pay
                                  22
                                       is made in lieu of reinstatement when the antagonism between employer and employee is so great
                                  23
                                       that reinstatement is not appropriate.” Fadhl, 741 F.2d at 1167; Joint Statement at 21 (“[Zhang]
                                  24
                                       would not dispute this idea.”). Nothing indicates that the antagonism between the County and
                                  25
                                       Zhang is so great that reinstatement is not appropriate. Id. To the contrary, the County has
                                  26
                                       represented that Zhang would be “reinstated to her job if it were found that her release was
                                  27

                                  28                                                      9
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   unjustified.” Joint Statement at 22.

                                   2          In sum, prevailing at trial would not entitle Zhang to front pay.

                                   3          5. Zhang would be entitled to prejudgment interest.
                                   4          Dispute: Zhang argues that “prejudgment interest is mandatory as to lost wages,” and

                                   5   discretionary as to other damages. Joint Statement at 16 (citing Cal. Civ. Code §§ 3287–88). In

                                   6   response, the County cursorily asserts in one sentence—without citation to any authority—that

                                   7   Zhang is not entitled to prejudgment interest unless she prevails in the County’s process. Id. at 25.

                                   8          Ruling: The Court agrees with Zhang for two reasons. First, the County’s cursory one-

                                   9   sentence argument against prejudgment interest is inadequate. “[P]erfunctory and undeveloped

                                  10   arguments, and arguments that are unsupported by pertinent authority, are waived.” E.g., Wells v.

                                  11   Unisource Worldwide, Inc., 289 F.3d 1001, 1008 (7th Cir. 2002).

                                  12          Second, the law supports an award of prejudgment interest. As Zhang notes, California
Northern District of California
 United States District Court




                                  13   Civil Code § 3287(a) entitles Zhang to prejudgment interest. Specifically, the statute provides that

                                  14   “[a] person who is entitled to recover damages certain, or capable of being made certain by

                                  15   calculation, and the right to recover which is vested in the person upon a particular day, is entitled

                                  16   also to recover interest thereon from that day.” Id. (emphasis added). Here, Zhang’s California

                                  17   due process claim entitles her to “damages certain”: backpay comprising lost wages and calculable

                                  18   retirement losses from (i) the date of her termination to (ii) the date of any decision by the

                                  19   County’s process. See Sections II-2–3, supra (analyzing backpay); Roe, 120 Cal. App. 4th at 1042

                                  20   (awarding backpay). Thus, under California Civil Code § 3287(a), Zhang is entitled to

                                  21   prejudgment interest starting from the day her “right to recover [] is vested.” Cal. Civ. Code

                                  22   § 3287(a).

                                  23          To calculate when her “right to recover [] is vested” and other parameters of prejudgment

                                  24   interest, Zhang cites Golden State Transit Corp. v. City of Los Angeles, 773 F. Supp. 204 (C.D.

                                  25   Cal. 1991). In Golden State, the district court thoroughly analyzed the law of prejudgment interest

                                  26   and determined that prejudgment interest should start (1) the date after defendant was served with

                                  27   the complaint, and end on (2) the date judgment is entered on the jury verdict. Id. at 220. Given

                                  28                                                     10
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
                                   1   the County’s failure to propose any alternative, the Court follows Golden State here. If Zhang

                                   2   prevails at trial, she shall be entitled to prejudgment interest from (1) January 20, 2017, the date

                                   3   Zhang served her complaint, ECF No. 11 (proofs of service); until (2) the date judgment is entered

                                   4   on a verdict for Zhang.

                                   5   IT IS SO ORDERED.

                                   6   Dated: June 6, 2021

                                   7                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     11
                                       Case No. 17-CV-00007-LHK
                                       AMENDED ORDER ON REMEDIES FOR DUE PROCESS CLAIMS
